UPON REHEARING EN BANC
This case was reviewed on rehearing en banc, and upon consideration of the arguments of counsel and the full record in this case, the judgment of the trial court entered on July 1, 1988 is affirmed without opinion by an equally divided court. Accordingly, the opinion previously rendered by a panel of this Court on June 26,1990 is withdrawn and the mandate entered on that date is vacated. The appellant shall pay to the Commonwealth of Virginia thirty dollars damages.
The trial court shall allow Inga Anna Francis, Esq., court-appointed counsel for the appellant, a total fee of $500 for services rendered the appellant, in addition to counsel’s costs and necessary direct out-of-pocket expenses.
The Commonwealth shall recover of the appellant the amount paid said court-appointed counsel to represent him in this proceeding, as well as an additional $300 previously awarded to Sheldon C. Worrell, Jr., Esq., for his representation of appellant, counsel’s costs and necessary direct out-of-pocket expenses, and the fees and costs to be assessed by the clerk of this Court and the clerk of the trial court.

Affirmed.